Order filed, May 17, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00086-CV
                                    ____________

                         ANDREA FITZGERALD, Appellant

                                            V.

                       MATTHEW B. FITZGERALD, Appellee


                       On Appeal from the County Court No. 3
                              Galveston County, Texas
                         Trial Court Cause No. 10-FD-1794


                                        ORDER

       The reporter’s record in this case was due May 7, 2012. See Tex. R. App. P. 35.1.
The court has not received a request to extend time for filing the record. The record has
not been filed with the court. Because the reporter’s record has not been filed timely, we
issue the following order.

       We order Lisa Moody Fort, the substitute court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                      PER CURIAM